


 

Exhibit 10(l)

SECRETARIAL CERTIFICATION

INDEPENDENT SUBCOMMITTEE

OF THE

PERSONNEL/SHAREHOLDER RELATIONS COMMITTEE


OF

TCF FINANCIAL CORPORATION


OCTOBER 22, 2001

*************************************************************************

                Following discussion, and upon motion duly made, seconded and
carried, the following resolutions were adopted:

APPENDIX B

DISTRIBUTION PROCEDURES

(10-03-01)

 

Covered Plans.  These Procedures have been adopted as Appendices to the
following plans: Executive, Senior Officer, and Winthrop Deferred Compensation
Plans and Supplemental Employees Retirement Plan (“SERP”) - 401-k Plan Portion.

 

Timing of Distribution (Lump Sum vs. Installment).  As elected by the employee
at the time of joining the plan.  Superceding elections may be made at any time
up to one year prior to distribution.

•                    Lump Sum — 30 days after “distribution event” (usually,
termination of employment).

•                    Installments — First installment is 30 days after
distribution event.  Subsequent installments on February 15th of each succeeding
year.  Each installment amount is determined by multiplying the account balance
on 12/31 of previous year by a fraction of 1/number of remaining installments.

 

Form of Distribution — Stock or Cash

 

If Your Account is 100% TCF Stock.

 

If Your Account Contains both TCF Stock and Diversified Account.

 

If Your Account is 100% Diversified Account.

The distribution will be settled entirely in whole shares of TCF Stock (plus
cash for any fractional share).

 

Automatic Method — Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata 
from TCF Stock and Diversified Plan Account balances. TCF Stock portion will be
made in whole shares of TCF Stock (with cash for any fractional share). 
Diversified Account portion will be paid in cash equal to its value on February
15th.

 

Automatic Method — Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata
from the deemed investments in your Diversified Account. The distribution will
be paid in cash equal to the value on February 15th of the deemed investments
from which it was deducted.

 

 

1

--------------------------------------------------------------------------------


 

 

 

Alternative Elections: 1. You may direct the deemed sale of non-TCF stock assets
to provide cash for the distribution.  2. You may specifically designate the
assets to apply to the distribution. (Example:  You specify 100% of the
distribution will come from the Diversified Account).

 

Alternative Elections: 1. You may direct the deemed sale of assets to provide
cash for the distribution.  2. You may specifically designate the assets to
apply to the distribution. (Example:  You specify 100% of the distribution will
come from one particular investment in the Diversified Account).

 

Election Deadline: December 31 of the previous year.

 

Election Deadline: December 31 of the previous year.

 

Tax Withholding

 

Automatic Method of Withholding — Net Pro rata Against the Distribution: The
minimum required withholding (28% federal plus applicable state percentage) will
be deducted from each part of the distribution on a pro rata basis by type of
asset.  Valuation for both the income reported and the withholding will be based
on deemed sale price of the investment on February 15th.

 

Alternative Election — Pay by Check: You may elect to pay the withholding by
check.  TCF Legal will calculate the amount due on February 15th based on
average market values on that date. TCF Legal must receive check before the
distribution will be forwarded to you.

 

Alternative Election — Specify Netting: You may elect to net the withholding
against the distribution on some basis other than pro rata.  (Example:  You
specify that 100% of withholding will come from the Diversified Account portion
of the distribution.)

 

 

Election Deadline — December 31 of the previous year.

 

Election Deadline — December 31 of the previous year.

 

•                    Distributions will be sent by U.S. Mail to your home
address on file with the TCF Legal Department unless you have provided other
delivery instructions in writing.  If you have a stock brokerage account,
distributions can be sent to it on a same day basis.

 

•                    These procedures are subject to interpretation and
application by the company, whose interpretation is final.

 

 

2

--------------------------------------------------------------------------------


 

 

I, Gregory J. Pulles, Secretary of  TCF Financial Corporation do hereby certify
that the foregoing is a true and correct copy of excerpt of minutes of the
Personnel/Shareholder Relations Committee TCF Financial Corporation meeting held
on October 22, 2001 and that the minutes have not been modified or rescinded as
of the date hereof.

 

(Corporate Seal)

 

 

Dated:  December 12, 2001

                                                                                               
/s/ Gregory J. Pulles                            

                                                                                               
Gregory J. Pulles

 

 

 

3

--------------------------------------------------------------------------------

